Appeals from judgments entered in Ulster county clerk’s office upon separate verdicts rendered in favor of the respective plaintiffs at a Trial Term of the Supreme Court in said county. The actions were brought to recover damages for personal injuries caused by the negligence of the defendants. The plaintiffs were passengers in a bus owned by the defendant North American Cement Corporation, driven by the *859defendant Daley, which was struck by an automobile owned and driven by the defendant Yakobiszyn. The bus was proceeding northerly down grade around the outside of a curve. The automobile was proceeding southerly along the inside of said curve. The appellants assert that the verdict is against the overwhelming weight of the evidence and that the verdict against all of the defendants was clearly inconsistent in that under the circumstances described by the witnesses the driver of the bus and the driver of the automobile could not both have been at fault. Upon the evidence the jury were amply justified in finding that the road was eighteen feet wide; that the extreme width of the bus was nine feet, and that its length was about twenty-nine feet; that the rear of the bus was to the west of the center, that is, it was on its left side of the road; thus establishing the negligence of the owner of the bus and its driver. The jury could also have found that the defendant Yakobiszyn, although upon his own side of the road, was negligent in crashing into the left side of the bus. Judgment unanimously affirmed, with one bill of costs. Present — Hill, P. J., Rhodes, McNam.ee, Crapser and Bliss, JJ.